Case 1:17-cr-00183-TWP-TAB Document 42-1 Filed 03/29/19 Page 1 of 1 PageID #: 163




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION



  UNITED STATES OF AMERICA,                     )
                                                )
                         Plaintiff,             )
                                                )
                    v.                          )       CAUSE NO. 1:17-cr-00183-TWP-TAB
                                                )
  BUSTER HERNANDEZ,                             )
                                                )
                          Defendants.           )

                                               ORDER

         THIS MATTER comes before the Court on the parties’ joint motion to continue the Final

  Pretrial Conference scheduled for April 24, 2019, at 2:00 p.m., and Jury Trial currently set on May

  13, 2019, at 9:00 a.m. This Court, having reviewed the motion and being duly informed in the

  matter, finds the parties’ Motion well taken and now GRANTS that motion.

         Therefore, IT IS SO ORDERED that the Final Pretrial Conference in this matter, set for

  April 24, 2019, at 2:00 p.m. be reset to ____________________, 2019 at _______________

  a.m./p.m., and the Jury Trial set for May 13, 2019, at 9:00 a.m. be reset to ___________________,

  2019 at ___________a.m./p.m. in Courtroom ___________, Birch Bayh Federal Building and

  United States District Courthouse, 46 East Ohio Street, Indianapolis, Indiana.

         SO ORDERED at Indianapolis, Indiana, this ______ day of March , 2019.

                                                        __________________________
                                                        Tanya Walton Pratt
                                                        United States District Court
                                                        Southern District of Indiana

         Distribution to all registered counsel via electronic notification.


                                                    1
